Citation Nr: 0122727	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  97-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought. 

The case was previously before the Board in September 1999 
and June 2000, at which time it was Remanded to afford the 
veteran a hearing before a travel section of the Board and, 
thereafter, to attempt to verify the veteran's claimed 
stressors through the United States Armed Forces Center for 
Research of Unit Records (AFCRUR).  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

3.  The evidence does not corroborate the veteran's claimed 
stressor events.

4.  The medical evidence does not show a link between a 
diagnosis of PTSD and a verified stressor.



CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred in or 
aggravated by active service.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 1101, 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2000); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).  Consequently, the VA is obligated to assist 
a claimant in the development of his/her claim, unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  See VCAA, Pub. L. No. 106- 475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified  as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition to 
eliminating the well-groundedness requirement, the statue 
also amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence,  
and describing further action to be taken with respect to the  
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C.  
§§ 5102, 5103, 5103A); see also new regulations at 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and numerous attempts have been made to verify his claimed 
stressors.  The veteran has been offered an opportunity to 
submit additional evidence in support of his claim.  All 
treatment records identified by the veteran have either been 
obtained by the RO or submitted by the claimant.  
Additionally, the appellant has been provided with a recent 
VA medical examination and notice of the requirements 
necessary to substantiate his claim have been provided in the 
stressor development letter of February 1996, the original 
rating of March 1996, Statements of the Case and other 
development letters of record.  Accordingly, a remand back to 
the RO for compliance with the new duty to assist 
requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A.  
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

In particular as relates to a claim for PTSD, prior to March 
7, 1997, governing regulations provided that service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  

The veteran has been assessed with PTSD.  For example, at an 
April 1997 VA examination, he reported being stationed in 
Thailand, where he worked at a communications center, during 
the Vietnam War.  He also professed that he would fly into 
Vietnam on a monthly basis where he would hand deliver orders 
out in the field.  He claimed deliveries were often made 
areas of active combat.  Because the orders resulted in many 
casualties, the examiner noted that the veteran reported that 
he obtained the nickname "Angle of Death" [sic].  He also 
claimed to have been frequently accompanied out of the combat 
areas by dead or wounded soldiers.  He also declared that he 
would visit the mortuary next to his duty station where 
bodies were brought in for identification and embalming.  
Diagnosis was PTSD, chronic, severe, secondary to Southeast 
Asia combat.

At his hearings before the undersigned, the veteran 
essentially reiterated the foregoing stressors.  He also 
claimed that he would routinely visit the morgue out of 
curiosity; now he asserts that he has flash backs of body 
bags, dead bodies and body parts.  He also claimed to have 
witnessed multiple executions, e.g. of a gentleman who killed 
an Air Force officer.

Evidence to support a claim that a veteran engaged in combat 
may include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  However, VA 
is not required to accept the veteran's assertion that he 
engaged in combat.  Gaines v. West, 11 Vet. App. 353 (1998).  
Neither is VA required to accept statements or testimony 
which is inherently incredible.  See Samuels v. West, 11 Vet. 
App. 433 (1998).  VA would ordinarily be justified in 
concluding that certain military citations constitute 
sufficient evidence, in the absence of evidence to the 
contrary, that a particular veteran engaged in combat.  
However, the records do not document receipt of such 
decorations and awards indicative of combat, and, 
accordingly, that weighs against the claim in this instance.  
Moreover, the veteran is recorded as serving in a 
communications unit in Thailand rather than as an 
infantryman, which, suggests that, while he was in support of 
combat forces generally, he did not personally engage in 
combat with the enemy.  It is noted that the veteran had a 
high level security clearance while in service, which is 
regarded as consistent with his occupational specialty.  In 
sum, while the evidence shows the veteran was in a 
communications unit, it does not otherwise corroborate the 
veteran account.  Moreover, it contradicts his account in the 
salient respect that it very strongly shows he did not leave 
Thailand.  Accordingly, the Board considers that the 
preponderance of the evidence is against the veteran having 
served in combat.

Assuming, without conceding, that the diagnoses of PTSD are 
adequate, the Board observes that the diagnosis of PTSD 
derives from history as provided by the veteran.  
Consequently, there is a need to corroborate the claimed 
stressors.  A stressor involves exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The sufficiency of a stressor is a medical determination and 
is presumed by a medical diagnosis of PTSD.  Cohen.  
Nevertheless, the occurrence of a stressor is an adjudicatory 
determination.  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" is necessary for such 
stressors and must be obtained from service records or other 
sources.  Moreau, supra.  However, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") has held that the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a noncombat stressor."  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).

The RO sought to obtain verifiable evidence of the alleged 
incidents.  In December 2000, the AFCRUR noted that no 
incident reports capable of verification of the claimed 
stressors were filed.  In February 2001, that unit provided a 
supplemental report which concluded that the veteran did not 
travel outside Thailand and that AFCRUR could not document 
that the veteran witnessed executions or saw or assisted with 
casualties or the dead.  They did note that the veteran did 
have a top secret clearance while in service and that he was 
a communications terminal specialist.

The evidence in this case, unlike the evidence in Doran, does 
not include any lay statements from other servicemen 
corroborating the veteran's account of his claimed stressors.

In this case, the source evidence of the stressors derives 
from the veteran alone and has not been verified.  
Accordingly, it is concluded that, even if the veteran 
carried diagnoses that unequivocally include PTSD, such 
diagnosis would be based on a stressor, which has been 
defined by the Court as inadequate as a matter of law to 
constitute "credible supporting evidence."  Hence, it would 
not be profitable to obtain additional medical evidence, in 
view of the absence of a corroborated stressor. 

Additionally, there is no medical opinion suggesting that any 
currently diagnosed disorder is related to or due to some 
other incident of the veteran's active military service.  
There do not appear to be any outstanding treatment records 
pertinent to this appeal, and the veteran has been put on 
notice as to the evidence needed to establish his claim.  In 
view of the medical evidence of record of the current 
disorder and the absence of any evidence of problems or 
complaints in service or medical evidence of a relationship 
between the current disorder and service, further development 
or examination is not considered necessary.  

The preponderance of the evidence is against the veteran's 
claim.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for PTSD is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

